506 So. 2d 89 (1987)
Jerry CUMPER, Appellant,
v.
STATE of Florida, Appellee.
No. 86-902.
District Court of Appeal of Florida, Second District.
May 1, 1987.
Elizabeth G. Mansfield and Robert H. Dillinger of Dillinger & Swisher, P.A., St. Petersburg, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, Robert S. Landry and Kim W. Munch, Asst. Attys. Gen., Tampa, for appellee.
HALL, Judge.
Jerry Cumper appeals his judgment and sentence for sexual battery on a child under eleven years of age. Appellant was tried jointly with a codefendant, and the jury returned a verdict finding appellant guilty as a principal in aiding and abetting a sexual battery on a child eleven years of age or younger. The codefendant was found guilty of sexual battery on a child eleven years of age or younger. Appellant and the codefendant were both sentenced to life imprisonment with a twenty-five-year mandatory minimum sentence.
Appellant raised seven points on appeal. We find no merit to any of the points and, therefore, affirm his judgment and sentence.
We note, however, that appellant has raised the issue of ineffective assistance of counsel. This issue cannot be sufficiently determined by us from the record as it now stands. We, therefore, decline to reach that point. The issue of ineffective assistance of counsel may be properly raised in a motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850. *90 Kelley v. State, 486 So. 2d 578 (Fla.), cert. denied, ___ U.S. ___, 107 S. Ct. 244, 93 L. Ed. 2d 169 (1986).
Affirmed.
CAMPBELL, A.C.J., and SCHOONOVER, J., concur.